COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Maxx Builders, LLC v. Edward L. Story, Individually and as the
                          Representative of the Estate of Karen L. Story

Appellate case number:    01–15–00850–CV

Trial court case number: 15–CV–0393

Trial court:              10th District Court of Galveston County

        Counsel for appellant, Maxx Builders, LLC, has filed a motion to withdraw, complaining
of a lack of cooperation and nonpayment of attorney’s fees. We grant the motion; however, we
note that by granting this motion, Maxx Builders will be unrepresented by counsel in this appeal.
Generally speaking, a corporation may only participate in an appeal if represented by counsel.
See Kunstoplast of America, Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1997);
Globe Leasing, Inc. v. Engine Supply & Machine Serv., 437 S.W.2d 43, 45-46 (Tex. App.—
Houston [1st Dist.] 1969, no writ).
         Accordingly, we order appellant, Maxx Builders, LLC, to retain new counsel and for new
counsel to file an appearance in this Court within 30 days from the date of this order. If no
appearance is filed, this appeal may be dismissed. See Digital Press, Inc. v. American City Bus.
Journal, No. 01–01–00585–CV, 2001 WL 1587635, at *1 (Tex. App.—Houston [1st Dist.] Dec.
13, 2001, no pet.) (dismissing appeal because no attorney filed a notice of appearance as
ordered); MHL Homebuilder LLC v. Dabal/Graphic Resource, No. 14–05–00295–CV, 2005 WL
1404475, at *1 (Tex. App.—Houston [14th Dist.] June 16, 2005, no pet.)(dismissing appeal for
failure to comply with order requiring proof of retention of attorney to represent corporation).
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: February 23, 2016